 

Exhibit 10.48

 

RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO BURLINGTON HOLDINGS, INC.
2006 MANAGEMENT INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is entered into as of _________________between
Burlington Stores, Inc. (formerly Burlington Holdings, Inc.), a Delaware
corporation (the “Company”), and _____________ (the “Participant”).  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Burlington Holdings, Inc. 2006 Management Incentive Plan (as amended and
restated, the “Plan”).

Recitals

WHEREAS, the Participant is an employee of Burlington Stores, Inc.;

WHEREAS, a predecessor to the Company, Burlington Coat Factory Holdings, Inc.,
has adopted the 2006 Management Incentive Plan (as amended and restated, the
“Plan”) providing for the grant under certain circumstances of certain equity
incentive awards, including shares of Restricted Stock, and the Company has
assumed the Plan and all awards granted thereunder;

WHEREAS, the Company, under the terms and conditions set forth below, desires to
grant Participant an Award of Restricted Stock (the “Award”) pursuant to the
terms set forth in the Plan; and

WHEREAS, in consideration of the grant of the Award and other benefits, the
Participant is willing to accept the Award provided for in this Agreement and is
willing to abide by the obligations imposed on him under this Agreement and the
Plan.

Provisions

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and the Participant,
intending to be legally bound, hereby agree as follows:

1.Restricted Stock Award.  The Company hereby grants to the Participant, subject
to the terms and conditions set forth or incorporated herein, an Award
consisting of a total of __________ shares of Common Stock, subject to
adjustment under the Plan (the “Shares”).  Upon the execution and delivery of
this Agreement, the Company will, subject to Section 5 below, issue to the
Participant the Shares granted hereunder, and such Shares shall constitute
Restricted Stock pursuant to the Plan.

2.Effect of the Plan.  The Award granted under this Agreement is subject to all
of the terms and conditions of the Plan, which are incorporated by reference and
made a part of this Agreement.  The Participant will abide by, and the Award
granted to the Participant will be subject to, all of the provisions of the Plan
and of this Agreement, together with all rules and determinations from time to
time issued by the Committee established to administer the Plan.

 

--------------------------------------------------------------------------------

 

3.Restriction Period.  The restriction period applicable to the Award granted
hereunder is as follows: 

 

(a)

All Shares shall be unvested at issuance.  Subject to Section 3(b) below, 25% of
the Shares shall vest on each of the first, second, third and fourth anniversary
date of this Agreement (or the following business day if such date is not a
business day) if the Participant remains continuously employed by the Company on
such date.

 

(b)

Following a “Change of Control” (as defined herein), vesting of unvested Shares
shall not accelerate by reason of such Change of Control; provided, however,
that 100% of the Shares shall vest if, within the one year period immediately
following a Change of Control, the employment of the Participant is terminated
by the Company or by a subsidiary without Cause.

 

(c)

All unvested Shares shall automatically be forfeited (and shall not vest) if the
Participant’s employment with the Company shall terminate for any reason (other
than as provided in Section 3(b) above in the case of termination by the Company
without Cause following a Change of Control) prior to the earlier of the date on
which they otherwise would have vested pursuant to Section 3(a) above.

 

(d)

Participant shall be entitled to receipt of all dividends paid by the Company on
its Shares, as and when such dividends are declared and paid to holders of
Shares; provided, any dividends on unvested Shares shall be held and paid to
Participant within 10 days after the vesting of such Shares after becoming
vested.

4.Withholding Taxes.  The Administrator may make such provision for any
applicable federal or state the withholding obligations of the Company pursuant
to Section 6(a)(4) of the Plan.  In addition, at least sixty (60) days prior to
the time of vesting of any Shares granted under this Agreement, the Company will
give notice thereof to the Participant.  Participant shall deliver to the
Company an amount in cash sufficient to satisfy all United States federal, state
and local and non-United States tax of any kind (including Participant’s FICA
and SDI obligations) which the Board, in its sole discretion, deems necessary to
be withheld or remitted with respect to the Shares in order to comply with the
U.S. Internal Revenue Code of 1986, as amended, and/or any other applicable law,
rule or regulation (the “Minimum Withholding Tax”).  Alternatively, at the
Participant’s election, exercisable on or before ten (10) days prior to the date
of vesting of such Shares, the Company shall have the right and power to deduct
or withhold a number of Shares having a fair market value (as determined by the
Board of Directors of the Company as of the date of vesting thereof) equal to
the Minimum Withholding Tax; provided, however, that such option to shall be
deemed to have been exercised in the case of accelerated vesting pursuant to
Section 3(b) in the case of termination of Participant’s employment by the
Company or the Subsidiary following a Change of Control.  Participant shall
remain responsible for the payment of any remaining taxes payable on account of
the vesting of Shares.

5.Delivery of Stock.  Shares granted pursuant to this Agreement will be held in
escrow by the Company on the Participant’s behalf during any period of
restriction thereon and

2

--------------------------------------------------------------------------------

 

will bear an appropriate legend specifying the applicable restrictions
thereon.  Whenever Shares subject to the Award are released from restriction,
the Company shall issue such unrestricted Shares.  The Company shall follow all
requisite procedures to deliver such Shares to Participant; provided, however,
that such delivery may be postponed to enable the Company to comply with
applicable procedures, regulations or listing requirements of any governmental
agency, stock exchange or regulatory agency.  Alternatively, at the Company’s
discretion, shares may be held by the Company or its transfer agent on the
Participant’s behalf in book entry form. 

6.Transferability of Award.  This Award may only be transferred by will, and by
the laws of descent and distribution.  The terms of this Award, including the
restriction and vesting provisions set forth in Section 3, shall be binding upon
the executors, administrators, successors and assigns of the Participant.

7.Adjustment Upon Changes in Shares.  In the event of a change in the Company’s
capital structure, the adjustments provided for in Section 7(b) of the Plan
shall be made to the number of Shares subject to the Award hereunder.

8.Section 83(b) Election.  Participant agrees to inform the Company promptly,
and provide a copy of the election filed by the Participant with the Internal
Revenue Service, if the Participant makes an election under Section 83(b) of the
Code to treat any portion of this Award as taxable compensation prior to the
time the restrictions are removed from the Shares subject to this Award.

9.Amendments; Termination of Plan.  The Administrator may amend this Award or
terminate the Plan in accordance with Section 9 of the Plan.

10.Interpretation; Definitions.  Any dispute regarding the interpretation of
this Award shall be submitted by Participant or the Company to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on the Participant.

The following terms shall have the following meanings:

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (ii) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined

3

--------------------------------------------------------------------------------

 

in the rules adopted by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as in effect from time to time); or (c) a sale,
lease or other disposition of all or substantially all of the assets of the
Company.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

11.Notices.  All notices to the Company must be in writing, addressed and
delivered or mailed to 1830 Route 130 North, Burlington, NJ 08016, Attention:
General Counsel.  All notices to the Participant must be in writing addressed
and delivered or mailed to Participant at the address shown on the records of
the Company.

12.Governing Law; Severability.  This Agreement, and all determinations made and
actions taken pursuant thereto, shall be governed under the laws of the State of
Delaware.  If any part of this Agreement shall be determined to be invalid or
unenforceable, such part shall be ineffective only to the extent of such
invalidity or unenforceability, without affecting the remaining portions hereof.

13.Non-Compete, Non-Solicitation; Confidentiality

 

(a)

In further consideration of the Award granted to Participant hereunder,
Participant acknowledges and agrees that during the course of Participant’s
employment with the Company and its subsidiaries Participant shall become
familiar, and during Participant’s employment with the predecessors of the
Company and its subsidiaries, Participant has become familiar, with the
Company’s trade secrets and with other confidential information and that
Participant’s services have been and shall be of special, unique and
extraordinary value to the Company and its subsidiaries, and therefore,
Participant agrees that, during his or her employment with the Company and its
subsidiaries and, if the Participant terminates his or her employment with the
Company and its subsidiaries for any reason, for a period of one year thereafter
(the “Non-Compete Period”), Participant shall not directly or indirectly
(whether as an owner, partner, shareholder, agent, officer, director, employee,
independent contractor, consultant or otherwise) own any interest in, operate,
invest in, manage, control, participate in, consult with, render services for
(alone or in association with any person or entity), in any manner engage in any
business activity on behalf of a Competing Business within any geographical area
in which the Company or its subsidiaries currently operates or plans to
operate.  Nothing herein shall prohibit Participant from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation which
is publicly traded, so long as Participant has no active participation in the
business of such corporation.  For purposes of this paragraph, “Competing
Business” means each of the following entities, together with their respective
subsidiaries and affiliates: TJ Maxx, Marshall’s, Ross Stores, Steinmart,
Century 21, Forman Mills, and Schottenstein Stores.

4

--------------------------------------------------------------------------------

 

 

(b)

During the Non-Compete Period, Participant shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Participant does not,
(i) induce or attempt to induce any employee of the Company or any subsidiary to
leave the employ of the Company or such subsidiary, or in any way interfere with
the relationship between the Company or any subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an Participant of the Company or any subsidiary at any time
within the one year period before Participant’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any subsidiary to cease
doing business with the Company or such subsidiary, assist any Competing
Business or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary (Participant understands that any person or entity that Participant
contacted during the one year period prior to the date of Participant’s
termination of employment for the purpose of soliciting sales from such person
or entity shall be regarded as a “potential customer” of the Company and its
subsidiaries as to whom the Company has a protectible proprietary interest) or
(iv) make or solicit or encourage others to make or solicit directly or
indirectly any defamatory statement or communication about the Company or any of
its subsidiaries or any of their respective businesses, products, services or
activities (it being understood that such restriction shall not prohibit
truthful testimony compelled by valid legal process). 

 

(c)

Participant acknowledges and agrees that the information, observations and data
(including trade secrets) obtained by Participant while employed by the Company
and its Subsidiaries concerning the business or affairs of the Company and its
Subsidiaries are the confidential information (“Confidential Information”), and
the property, of the Company and/or its Subsidiaries.  Without limiting the
foregoing, the term “Confidential Information” shall be interpreted as broadly
as possible to include all observations, data and other information of any sort
that are (i) related to any past, current or potential business of the Company
or any of its Subsidiaries or any of their respective predecessors, and any
other business related to any of the foregoing, and (ii) not generally known to
and available for use by those within the line of business or industry of the
Company or by the public (except to the extent such information has become
generally known to and available for use by the public as a direct or indirect
result of Participant’s acts or omissions) including all (A) work product; (B)
information concerning development, acquisition or investment opportunities in
or reasonably related to the business or industry of the Company or any of its
Subsidiaries of which Participant is aware or becomes aware during the term of
his employment; (C) information identifying or otherwise concerning any current,
former or prospective suppliers, distributors, contractors, agents or customers
of the Company or any of its Subsidiaries; (D) development, transition,
integration and transformation plans, methodologies, processes and methods of
doing business; (E) strategic, marketing, promotional and financial information
(including all financial statements), business and expansion plans, including
plans and information regarding planned, projected and/or potential sales,
pricing, discount

5

--------------------------------------------------------------------------------

 

 

and cost information; (F) information identifying or otherwise concerning
Participants, independent contractors and consultants; (G) information on new
and existing programs and services, prices, terms, and related information; (H)
the terms of this Agreement; (I) all information marked, or otherwise
designated, as confidential by the Company or any of its Subsidiaries or which
Participant should reasonably know is confidential or proprietary information of
the Company or any of its Subsidiaries; (J) all information or materials similar
or related to any of the foregoing, in whatever form or medium, whether now
existing or arising hereafter (and regardless of whether merely stored in the
mind of Participant or Participants or consultants of the Company or any of its
Subsidiaries, or embodied in a tangible form or medium); and (K) all tangible
embodiments of any of the foregoing. 

 

(d)

Therefore, Participant agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Participant must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Participant shall not disclose to any unauthorized person or
entity or use for Participant’s own purposes any Confidential Information
without the prior written consent of the Company’s Board of Directors, unless
and to the extent that the Confidential Information becomes generally known to
and available for use by the public other than as a direct or indirect result of
Participant’s acts or omissions.  Participant shall deliver to the Company at
the termination of Participant’s employment, or at any other time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any work
product) or the business of the Company and its Subsidiaries which Participant
may then possess or have under Participant’s control and if, at any time
thereafter, any such materials are brought to Participant’s attention or
Participant discovers them in his possession or control, Participant shall
deliver such materials to the Company immediately upon such notice or discovery.

14.Enforcement.

 

(a)

Participant acknowledges and agrees that the Company entered into this Agreement
in reliance on the provisions of Section 13 and the enforcement of this
Agreement is necessary to ensure the preservation, protection and continuity of
the business of the Company and its subsidiaries and other Confidential
Information and goodwill of the Company and its subsidiaries to the extent and
for the periods of time expressly agreed to herein.  Participant acknowledges
and agrees that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Participant by this Agreement, and
is

6

--------------------------------------------------------------------------------

 

 

in full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of the Company and its subsidiaries now
existing or to be developed in the future.  Participant expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area. 

 

(b)

Notwithstanding any provision to the contrary herein, the Company or its
subsidiaries may pursue, at its discretion, enforcement of Section 13 in any
court of competent jurisdiction (each, a “Court”).

 

(c)

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  More specifically, if any Court determines that
any of the covenants set forth in Section 13 are overbroad or unreasonable under
applicable law in duration, geographical area or scope, the parties to this
Agreement specifically agree and authorize such Court to rewrite this Agreement
to reflect the maximum duration, geographical area and/or scope permitted under
applicable law.

 

(d)

Because Participant’s services are unique and because Participant has intimate
knowledge of and access to confidential information and work product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Section 13, and any breach of the terms of Section 13 would result in
irreparable injury and damage to the Company and its subsidiaries for which the
Company and its subsidiaries would have no adequate remedy at law.  Therefore,
in the event of a breach or threatened breach of Section 13, the Company or its
successors or assigns, in addition to any other rights and remedies existing in
their favor at law or in equity, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a Court in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without having to prove damages.  The terms of this
Section 14 shall not prevent the Company or any of its subsidiaries from
pursuing any other available remedies for any breach or threatened breach of
this Agreement, including the recovery of damages from Participant.

[Remainder of page intentionally left blank.]
[Signature page follows.]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BURLINGTON STORES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTANCE

Participant hereby acknowledges receipt of a copy of the Plan, represents that
Participant has read and understands the terms and provisions thereof, and
accepts this Award subject to all the terms and conditions of the Plan and this
Agreement.  Participant acknowledges that there may be adverse tax consequences
associated with this Award or disposition of the Shares associated with this
Award and that Participant should consult a tax adviser.

 

 

__________________________________
Participant

 